DETAILED ACTION
This Office Action is in response to applicant’s amendments and arguments submitted on January 7, 2021 for Application # 16/119,480 filed on August 31, 2020 in which claims 1-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-25 are pending, of which claims 1-25 are rejected under 35 U.S.C. 103.

Claims 1, 8, 10, 17, 19 and 25 are amended.
No claims are newly added.
No claims are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 1-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bundschus et al US 2009/0019032 A1 (hereinafter ‘Bundschus’) in view of Agarwal et al. US 2017/0046478 A1 (hereinafter ‘Agarwal’) as applied, and further in view of Tan et al. "Unified representation of genetic variants", Feb 19, 2015, Oxford University Press, Bioinformatics 31(13), Pages 2202 – 2204 (hereinafter ‘Tan’).

As per claim 1, Bundschus disclose, A method for automatically extracting (Bundschus: paragraph 0002: disclose automated information extraction tools) and normalizing (Bundschus: paragraph 0051: disclose a normalization factor) at least one mutant gene entity (Bundschus: paragraph 0015: disclose entities are directly extracted where the entity is gene-disease-relation category mutation associated with the disease state) from at least one set of unstructured text (Bundschus: paragraph 0015: entities extracted from unstructured text), the method comprising:
Bundschus: paragraph 0031: disclose extracting sematic relations ‘describing’ between a key entity ‘first entity’ and other entities ‘second entity’ from the unstructured text); 
identifying at least one specific first entity and at least one specific second entity described in the extracted at least one set of unstructured text (Bundschus: Fig. 14 disclose Key entity ‘first entity’ and Secondary entity ‘second entity’); 
associating the identified at least one specific first entity with the corresponding identified at least one specific second entity (Bundschus: Fig. 14: disclose Relation between Key entity and Secondary entity); 
identifying at least one semantic relationship (Bundschus: paragraph 0015: disclose semantic relation extraction) between the created at least one mutant gene entity and one or more third entities (Bundschus: paragraph 0015: semantic relations between the key entity and other entities are directly extracted ‘identifying’ from unstructured text); and 
storing the consolidated at least one set of data associated with the associated at least one specific first entity and the associated at least one specific second entity (Bundschus: paragraph 0031: disclose semantic relations ‘data associated’ extracted are stored in a structured relational database and previously it is taught that the relational is between specific entities), the identified at least one semantic relationship (Bundschus: paragraph 0031: disclose semantic relations), and the created at least one mutant gene entity in an annotation storage database (Bundschus: paragraph 0006: disclose annotating “TP53” as “gene” and paragraph 0011: disclose the token “mutations” is a relation that is a genetic variation).
It is noted, however, Bundschus did not specifically detail the aspects of
creating the at least one mutant gene entity by consolidating at least one set of data associated with the associated at least one specific first entity with the corresponding associated at least one specific second entity as recited in claim 1.
On the other hand, Agarwal achieved the aforementioned limitations by providing mechanisms of
creating the at least one mutant gene entity by consolidating at least one set of data associated with the associated at least one specific first entity with the corresponding associated at least one specific second entity (Agarwal: paragraph 0014: disclose generating ‘creating’ a disease knowledgebase where the data points indicative of the disease, gene and the alteration of the genomic DNA and paragraph 0031: disclose the “alteration in genomic DNA” includes all types of mutations).
The motivation for doing so would have been to clinical genomics, and more particularly, to methods and devices for mutation prioritization for personalized therapy (Agarwal: paragraph 0003).
It is noted, however, neither Bundschus nor Agarwal specifically detail the aspects of
wherein the at least one specific first entity is normalized into at least one first unified representation and the at least one specific second entity is normalized into at least one second unified representation;

On the other hand, Tan achieved the aforementioned limitations by providing mechanisms of
wherein the at least one specific first entity is normalized (Tan: Page 2203 Section 2.2: Normalizing a VCF entry: primary reference Bundschus disclose first entity and this reference disclose normalization of the different variants of the gene) into at least one first unified representation (Tan: Page 2203 Section 2.2: disclose all alleles ‘gene’ are represented uniquely and as tersely as possible) and the at least one specific second entity is normalized (Tan: Page 2203 Section 2.2: Normalizing a VCF entry: primary reference Bundschus disclose second entity and this reference disclose normalization of the different variants of the gene) into at least one second unified representation (Tan: Page 2203 Section 2.2: disclose all alleles ‘gene’ are represented uniquely and as tersely as possible).
normalization (Tan: Page 2203 Section 2.2: Normalizing a VCF entry: primary reference Bundschus disclose first entity and this reference disclose normalization of the different variants of the gene).
The motivation for doing so would have been to have a standard guideline for consistent representation of variants.
Bundschus, Tan and Agarwal are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Relationship Extraction”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Bundschus, Tan and 
Therefore, it would have been obvious to combine Agarwal and Tan with Bundschus to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Bundschus disclose, retrieving at least one document from a documents database, wherein the retrieved at least one document includes at least one set of unstructured text (Bundschus: paragraph 0031: disclose unstructured text a plurality of documents is stored in a data base).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. In addition, Bundschus disclose, parsing through the retrieved at least one document (Bundschus: paragraph 0015: entities extracted from unstructured text and it for extraction have to parse the text); and
identifying at least one set of unstructured text describing the first entity and the second entity (Bundschus: paragraph 0031: disclose extracting sematic relations ‘describing’ between a key entity ‘first entity’ and other entities ‘second entity’ from the unstructured text).

Bundschus: paragraph 0067: disclose a mutational event with the unstructured text “inactivating TP53 mutations …”).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Bundschus disclose, which the second entity comprises a gene (Bundschus: paragraph 0009: disclose gene G).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Bundschus disclose, which the one or more third entities comprise of at least one of the following: (i) a disease; and (ii) a drug (Bundschus: paragraph 0009: disclose disease D).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Bundschus disclose, wherein identifying at least one semantic relationship (Bundschus: paragraph 0015: disclose semantic relation extraction) between the created at least one mutant gene entity and one or more third entities, further comprises:
analyzing the extracted at least one set of unstructured text and at least one set of surrounding unstructured text associated with the extracted at least one set of unstructured text (Bundschus: paragraph 0011: disclose genetic variation “mutant gene TP53 and a disease); and 
Bundschus: paragraph 0011: disclose genetic variation “mutant gene TP53 and a disease).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Bundschus disclose, wherein associating the identified at least one specific first entity with the corresponding identified at least one specific second entity, further comprises:
analyzing the identified at least one specific first entity and the identified at least one specific second entity from the extracted at least one unstructured text (Bundschus: Fig. 14: disclose Relation between Key entity and Secondary entity); and 
determining that the analyzed at least one specific first entity and the analyzed at least one specific second entity are related (Bundschus: Fig. 14: disclose Relation between Key entity and Secondary entity).
It is noted, however, neither Bundschus nor Agarwal specifically detail the aspects of
normalization as recited in claim 8.
On the other hand, Tan achieved the aforementioned limitations by providing mechanisms of
normalization (Tan: Page 2203 Section 2.2: Normalizing a VCF entry: primary reference Bundschus disclose first entity and this reference disclose normalization of the different variants of the gene).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Bundschus disclose, generating a searchable object associated with the created at least one mutant gene entity; and 
searching, by a user, for the generated searchable object associated with the created at least one mutant gene entity in the annotation storage database (Bundschus: paragraph 0008: disclose query to extract semantic relation and paragraph 0014: disclose generating ‘creating’ a disease knowledgebase where the data points indicative of the disease, gene and the alteration of the genomic DNA and paragraph 0031: disclose the “alteration in genomic DNA” includes all types of mutations).

As per claim 10, Bundschus disclose, A computer system (Bundschus: paragraph 0081: disclose a computer and it is known that computer contains one or more processors) for automatically extracting and normalizing at least one mutant gene entity from at least one set of unstructured text, comprising:
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising (Bundschus: paragraph 0081: disclose a computer and it is known that computer contains one or more processors with storage medium): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 11, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 12, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.

As per claim 13, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 14, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 15, most the remaining limitations are similar to claim 6. Therefore, examiner rejects these limitations under the same rationale as claim 6.

As per claim 16, most the remaining limitations are similar to claim 7. Therefore, examiner rejects these limitations under the same rationale as claim 7.

As per claim 17, most the remaining limitations are similar to claim 8. Therefore, examiner rejects these limitations under the same rationale as claim 8.

As per claim 18, most the remaining limitations are similar to claim 9. Therefore, examiner rejects these limitations under the same rationale as claim 9.

As per claim 19, Bundschus disclose, A computer program product (Bundschus: paragraph 0081: disclose a computer program on a computer and it is known that computer contains one or more processors) for automatically extracting and normalizing at least one mutant gene entity from at least one set of unstructured text, comprising:
one or more computer-readable storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising (Bundschus: paragraph 0081: disclose a computer and it is known that computer contains one or more processors with storage medium): remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1. 

As per claim 20, most the remaining limitations are similar to claim 2. Therefore, examiner rejects these limitations under the same rationale as claim 2.

As per claim 21, most the remaining limitations are similar to claim 3. Therefore, examiner rejects these limitations under the same rationale as claim 3.



As per claim 23, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 24, most the remaining limitations are similar to claim 6. Therefore, examiner rejects these limitations under the same rationale as claim 6.

As per claim 25, most the remaining limitations are similar to claim 8. Therefore, examiner rejects these limitations under the same rationale as claim 8.

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 


/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159